tax_exempt_and_government_entities_division number release date legend org organization name uil org address department of the treasury internal_revenue_service commerce street ms dal attn mandatory review dallas tx date date xx date address address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated april 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your exempt status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form 1120-h u s income_tax return for homeowners_association for the year s ended december 20xx and december 20xx with the ogden service_center you have submitted form 1120-h and paid the tax for tax years ending december 20xx and december 20xx in addition you submitted form 1120-h and paid the tax for tax_year ending december 20xx forms 1120-h and the respective payments for tax years ending december december 20xx were submitted to the ogden service_center for processing for future periods you are required to file form 1120-h with the appropriate service_center indicated in the instructions for the return december 20xx and you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20x12 legend org organization name xx date motto motto issue does the org continue to qualify for tax exemption status under internal_revenue_code sec_501 facts the org org was incorporated may 19xx in the state of xyz the org’s articles of incorporation identify their purpose and objects for which it is formed as to foster the motto to provide needed facilities for the benefit of its members to cement the fellowship of the motto to cooperate with all other orgs similar in nature in the furtherance of the motto and to carry out the foregoing purpose the corporation shall have power to receive and convey real and personal_property and to lease and sublease property the by-laws include the org’s rules regarding what members can or cannot do while living there membership rules include animal restrictions parking restrictions utility information and permission for use of clubhouse or pavilion the gated property which the org operates on was purchased april 19xx from the united_states of america acting by and through the district engineer engineers terms of the purchase agreement indicate the property shall be used for cottage site purposes only and in the event of use for any other purposes title to the land and improvements shall revert to and vest in the united_states the term cottage site purpose is defined to mean a colony site the cottage site size is not to exceed one acre and only one dwelling shall be placed on any lot the org retains ownership of land which has been divided into lots for member convenience to build member owned structures on the lots corps of the org has three types of members including the following regular member - only individuals or married couples dual member - adult children mothers and fathers of regular members who share their dwelling sec_3 non-property members - regular members who by reason of sale transfer of ownership or otherwise no longer own improvements to acquire membership in the org a prospective member must approved by the board_of directors if approved by the board a prospective member must pay an initiation fee of dollar_figure including sales_tax monthly dues of dollar_figure for available lots a prospective member can obtain a lot form 886-a cev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org either through available vacancies or through the purchase of improvements on a lot from a resigning member of the org new members acquiring property from a resigning member must separately from the org negotiate the purchase_price of the improvement on the lots with that resigning member improvement can consist of any dwelling structures wet dry boat house garages carports or storages sheds membership can be transferred in the same family an agreement must be reached among all involved and after notice to the org and approval by the board_of directors regular members and dual members in the same family may exchange respective member status a member may resign from the org at any time upon written notice to the org resignation will not relieve the member from liability for unpaid dues or bills membership dues will continue to be payable until ownership of the improvements owned by-the resigning member have been transferred to another member who assumes responsibility for dues and all personal_property of the resigning member has been removed from the org premises the org provides member services such as water distribution lines to member owned dwellings and trash removal services also the org provides maintenance and improvements to the common areas on the property including a clubhouse pavilion boat slips boat ramp fishing dock swimming dock basketball court park dry storage and several open areas the roadways around member owned dwellings which are not part of the orgs social facilities areas around dry storage building and walkways to boat house are kept clean and mowed by the org using member dues and assessments for the tax_year ended december 20xx the org conducted several organized events on may 20xx the org held a garage sale and chili dinner where funds were raised from a raffle the org also holds its annual safety town hall meeting labor day and thanksgiving dinner was held for all members law sec_501 of the code provides for the exemption from federal_income_tax of orgs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that the exemption provided by sec_501 a of the code for an organization described in sec_501 of the code applies only to orgs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any org if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation orgs which are form 886-a ev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 supported solely by membership fees dues and assessments however a org otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of org facilities or in connection with org activities revrul_68_168 cb 269-a nonprofit organization that leases building lots to its members on a long-term basis is not exempt from federal_income_tax under sec_501of the internal_revenue_code of revrul_75_494 cb 214-a org providing social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code by owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service revrul_58_589 1958_2_cb_266 sets forth the criteria or tests for determining whether an organization qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code of as an organization described in sec_501 of the code the ruling states that an organization must establish that it is a org both organized and operated exclusively for pleasure recreation and other non-profitable purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual to meet the first requirement there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization in addition the ruling states that a org which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered as being organized and operated exclusively for pleasure recreation or social purposes in 182_f2d_551 cir the united_states court_of_appeals circuit held that to be exempt under the act of congress a org must have been organized and operated exclusively for pleasure recreation and other non- profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a org the court held that the two automobile orgs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social org because the members of these orgs did not commingle in 181_f2d_402 court of appeal sec_3 circuit defined the word org to include some type of mingling of people together as well as a common object in this case the court held that the keystone automobile org was not exempt under sec_101 paragraph of the code for a number of reasons one of which was because they saw no evidence of the commingling of members cir the united_states form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 government’s position an organization whose purpose is to provide facilities for the benefit of its members where fellowship among members is incidental is not a social org a social org must be organized for pleasure or recreational purpose in order to qualify for tax-exempt status under sec_501 the treasury regulations extend tax-exempt status to those orgs organized for recreational purposes which are supported by membership dues and assessments the org has not shown that its members are bound together by a common objective and their activities do not demonstrate the sharing of active interest among members and sharing of goals by members justifying the existence of the org although fellowship need not be present between each member of the org it must constitute a material part of the organization's activities the absence of meaningful face-to-face interaction illustrates member contact is incidental to the primary purpose of the org the lack of commingling indicates a basic purpose of providing personal services and goods to the membership in a manner similar to commercial counterparts like the organization in keystone automobile org v commissioner org has provided no evidence of meaningful commingling of members similar to rev rule org has not shown there was an established membership of individuals personal contacts and fellowship among members like rev rule org leases building lots to its member on a long-term basis org acquired land and after developing recreational facilities the remaining land was subdivided into lots for its lessee-members members’ pay an amount based on the fair_market_value of the lot’s improvements then pays the org a one time membership fee of dollar_figure and thereafter pays a nominal annual rental fee dues the subdividing and leasing of lots in the manner described constitutes engaging in business although the revenues from this activity are derived from the orgs members only the revenue are not raised from the members’ use of recreational facilities or in connection with the org’s recreational activities the conduct of such real_estate activity whether with members only or with the general_public is not incidental to or in furtherance of any purpose covered by sec_501 of the code accordingly the organization does not qualify for exemption from federal_income_tax under that section similar to the organization described in rev rule org owns and maintains residential streets which are not part of its recreational facilities streets providing immediate access to a org's facilities could be considered part of the facility and thus part of a social facility however most of the org’s streets primarily serve residential areas which are not a part of a org's social facilities even though members must travel on them to reach the org’s recreational facilities thus a org which owns and maintains residential streets is not operated form 886-acev department of the treasury p ty - internal_revenue_service page -4- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 exclusively for pleasure recreation and other non-profitable purposes also org provides trash removal and water distribution services to member-owned dwellings a org may provide these services in connection with the maintenance of its recreational facilities however your services go beyond merely maintaining recreational facilities and include services to members at their dwellings which are no longer exclusively in furtherance of pleasure and recreation thus a org providing trash collection service and water distribution services to members will not qualify for exemption under sec_501 of the code taxpayer’s position unknown conclusion as aresult of our examination of your form_990 for the period ended december 20xx we have determined that your organization no longer qualifies as an exempt social org described in sec_501 we are proposing that the corporation’s exempt status be revoked as of january 20xx form_1120 u s_corporation income_tax return should be filed for the fiscal years ended december 20xx 20xx and all future years form 886-acev department of the treasury - internal_revenue_service page -5-
